Citation Nr: 1126416	
Decision Date: 07/13/11    Archive Date: 07/19/11

DOCKET NO.  06-18 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension, claimed as secondary to service-connected diabetes mellitus, type II.  

2.  Entitlement to service connection for a liver disability, claimed as secondary to service-connected diabetes mellitus, type II.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1965 to June 1969.  

This matter came to the Board of Veterans' Appeals (Board) from January 2005 and March 2005 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran requested a Board hearing, however, he withdrew that request in September 2007.  

This claim was remanded in June 2010 for additional development, including examination of the Veteran.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has indicated that a remand by the Board confers on the veteran, as a matter of law, the right to compliance with the remand orders.  The Court further indicated that it constitutes error on the part of the Board to fail to insure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to the hypertension issue, in the June 2010 remand, the RO was instructed to diagnose any hypertension shown to exist and opine whether any such hypertension is aggravated by the Veteran's service-connected diabetes mellitus, type II.  The Veteran underwent a VA examination in December 2010.  The examiner opined that the Veteran's hypertension is not caused by or a result of service-connected diabetes mellitus, type II.  The examiner did not opine whether any such hypertension is aggravated by the Veteran's service-connected diabetes mellitus, type II.  Moreover, as the Veteran's representative pointed out in June 2011, with regard to the hypertension and liver issues, the examiner was instructed in the June 2010 remand to review the Veteran's claims file.  The December 2010 VA examination report reflects that the claims file and medical records were reviewed.  However, later in the examiner report, although the examiner stated that he reviewed the Veteran's VA treatment records, he stated that he did not review any other records, including service treatment records and private medical records.  Given the above, the Board believes that another VA examination and opinion is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current hypertension.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current hypertension shown to exist;

b) opine whether any such hypertension is at least as likely as not related to the Veteran's service-connected diabetes mellitus, type II;

c) if not, opine whether any such hypertension is aggravated by the Veteran's service-connected diabetes mellitus, type II; and

d) provide detailed rationale, with specific references to the record, for the opinion.  

2.  The Veteran should be scheduled for an appropriate VA examination to determine the nature and etiology of any current liver disability.  It is imperative that the claims file be made available to the examiner for review in connection with the examination.  Following a thorough evaluation, during which all indicated tests are performed, the examiner should:

a) diagnose any current liver disability shown to exist;

b) opine whether any such liver disability is at least as likely as not related to the Veteran's service-connected diabetes mellitus, type II;

c) if not, opine whether any such liver disability is aggravated by the Veteran's service-connected diabetes mellitus, type II; and

d) provide detailed rationale, with specific references to the record, for the opinion.  

3.  After completion of the above, the RO should readjudicate the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II, and a liver disability, to include as secondary to service-connected diabetes mellitus, type II.  Unless the benefits sought are granted, the appellant should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review. 

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


